FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 14, 2022

                                     No. 04-22-00476-CR

                           EX PARTE Alexis Pantoja VASQUEZ,

                        From the County Court, Kinney County, Texas
                                 Trial Court No. 10420-CR
                          Honorable Dennis Powell, Judge Presiding


                                       ORDER
        On August 30, 2022, we issued an order noting that the trial court’s certification of
defendant’s right to appeal appeared to be defective. On September 8, 2022, the County Clerk of
Kinney County filed a supplemental clerk’s record containing an amended certification that
corrected the defect. Because our records appear to show that the appellate record is now
complete, we ORDER appellant to file his brief by October 4, 2022.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court